Pee Cueiam,
We find no error in the decree, or in the rulings of the court leading up thereto. The defendant’s offer, covered by the last specification, was rightly excluded for the reason that the proposed testimony was incompetent. On the facts, properly found by the court, there was no error in affirming the points quoted in the first three specifications, or in entering the decree set out at length in the fourth specification.
There is nothing in any of the questions presented by the record that requires, discussion.
Decree affirmed and appeal dismissed at appellant’s costs.